HAROLD L. LOWENSTEIN, Judge,
dissenting.
This dissent is filed with great reluctance. The majority is correct in that the evidence of physical abuse by both the C.G. (“Mother”) and M.G. (“Husband”) is tame in comparison with other cases in which this court has affirmed the taking of children from the parental home. Indeed, there were no distinct burns that required hospitalization, nor physical sears from spanking on these two children. No one piece of evidence in this record demands a continued loss of parental control. I believe, however, that this is one of those rare cases where a combination of factors makes reunification at this time an invitation to almost certain disaster.
The following testimony of two witnesses succinctly sums up the reason to affirm the trial court. A licensed clinical *316social worker testified that because of Husband’s Explosive Anger Disorder and Bipolar Disorder, there should “be a psychological evaluation prior to the children coming home.” He also recommended that the Husband “be assessed to see if he heeded psychotropic medication to address those issues.” The Henry County investigator said that three months had elapsed during which Mother and Husband were not following the agreed upon parenting plan. He concluded that the children’s “safety to be returned to the home was just unsure.” When asked on cross-examination, “What if they don’t want you fixin’ their problems?” he answered “Well, I have a duty to ensure the safety of the children.”
Both parents suffer from emotional disorders and have not been compliant with the parenting plans. Husband and Mother agreed to undergo psychological testing and to release the results of the tests but, after testing, withdrew their consent based on federal HIPPA grounds, not because of any failure to be notified of the Juvenile Officer’s intent to delay reunification based on Mother and Husband’s mental disorders. The following evidence was produced by the Juvenile Officer. The evidence is viewed in a light most favorable to the judgment. In the Interest of A.A.R., 39 S.W.3d 847, 850 (Mo.App.2001).
Husband, who is thirty-one years of age, married Mother in 2005. He has derived his income from Social Security Disability Insurance payments for the past four years. He is unable to work because of “anger management” problems; specifically, he gets angry and hits fellow co-workers. His disorder manifests when he becomes angry, explodes, and cannot control physical or verbal aggressive impulses. While at the Children’s Services office, Husband became verbally abusive with a caseworker, drawing the attention of a coworker. Husband would only agree to psychological testing if the Children’s Division caseworker was dismissed from the case. The caseworker was dismissed. The appellants then withdrew consent for the release of the test results.
Husband has been prescribed numerous medications to help him control his impulses but proudly proclaimed that he did not take, and had not taken for more than a year and a half, six prescribed anti-explosive anger disorder medications that he had been prescribed. Husband has a history of drug and alcohol abuse. He has been in and out of mental health facilities since 1989. Husband has fathered four children by four different mothers and has a criminal history of non-support and forgery. Husband was evasive when asked whether he gave the two female children baths and was concerned that people thought he had sexually abused the girls. Husband stated, further, that he would like to shoot his mother-in-law between the eyes.
Mother is also thirty-one years of age. Her children were previously removed from the home in 2005. Mother does not work outside the home; she explodes verbally when she is touched by others. Mother has been diagnosed as suffering from bipolar disorder and paranoia. Mother used methamphetamines and marijuana between the ages of fourteen and twenty-two.
Mother has been involved in several previous parenting plans that addressed the use of belts to punish the children. When Mother was asked about Husband using a belt to punish the children in 2008, she denied that he did so; but, when told that he had admitted using the belt, Mother changed her story. Psychological testing indicated that Mother had a “strong possibility of ... becoming physically abusive to *317her children ... if this has not already occurred.”
The oldest child, N.M.D.A., will soon be nine years old. She suffers from learning and speech disabilities and is emotionally disturbed. She told the Children’s Division investigator that she would get into trouble for talking to “DFS.” She exhibited fear when asked about the use of the belt to punish. Most disturbing, however, is that when she was told she would be going back home, she did not respond but lay on the school ground and, “continued in a fetal position, rocking back and forth, stating, ‘This is bad. This is very bad.’”
M.N.J. is only seven years old. She hears voices and takes medication for psychological disorders. Mother testified that this seven-year-old child refers to her maternal grandmother as a “whore,” “slut,” or “ *unt.” She did not want to go back home except to visit.
In light of the above evidence and, most specifically, the children’s fear of going home, I believe the trial court, which saw the witnesses and can best judge credibility, reached the right result. See In the Interest of R.G., 885 S.W.2d 757, 763 (Mo.App.1994). If all the evidence mentioned above was beyond the Juvenile Officer’s petition, then its admission without objection amounted to a trial by consent. In re S.L.N., 8 S.W.3d 916, 922 (Mo.App.2000) (“While it is true that due process requires that termination occur only on a ground asserted in the petition, the failure to object to evidence offered beyond the scope of the pleadings results in automatic amendment of the pleadings to conform to the evidence and is a consent to try the applicable issues.”) (Internal citations and quotations omitted.)
The majority is sincere and well-intentioned in its efforts to protect the rights of Mother and Husband. The result, however, should not be reached by concluding: (a) that Mother’s initial denial of using a belt to discipline may have reflected a guilty conscience; (b) by referring to the evidence of Husband’s explosive anger disorder as being “alleged”; (c) by characterizing the mental conditions of Mother and Husband as “disconcerting”; nor (d) the ultimate conclusion they did not try the issue of Mother and Husband’s mental conclusions by consent. Two particular evidentiary matters would seem to instantly tilt to a conclusion that these children were in a dangerous environment: (1) the older child curling up in a protective position and moaning when told she might be returning to the home; and (2) Mother and Father’s change of decision to not divulge the ultimate test results.
I believe the evidence is clear and convincing that these children have been subjected to abuse and ill treatment, and that returning them to the parental home based on the uncontroverted evidence addressed at trial would put them in imminent danger. As stated in In the Interest of G.C., 50 S.W.3d 408, 411 (Mo.App.2001):
When faced with a potentially harmful situation, the juvenile court need not wait until harm is done before it can act. Rather, the court is authorized to act to prevent the deterioration of the children’s situation. At the risk of being wrong, we are required to protect innocent children who cannot care for themselves .... [0]ur paramount concern is the welfare of the child, which supersedes our preference for parental custody.”
(Internal citations omitted.)
I also believe it would be unfair to make the Juvenile Officer produce the same evidence (with or without the test results) would relegate the trial from which this appeal emanates, to nothing more than a glorified deposition.
*318For foregoing reasons, I would affirm the judgment of the trial court.